Citation Nr: 1800312	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-40 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a vision disability. 


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955 in the United States Army.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his vision loss.  Upon review of the record, remand is required in order to comply with VA's duty to assist.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  See generally Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran's medical records reflect multiple disabilities of the eye, including glaucoma.  The Veteran's service records do not reflect an injury to his eyes.  However, the Veteran reports noticeable blind spots since shortly after being released from service.  See VA Form 9 dated August 2016.  Furthermore, the Veteran contends glaucoma causes headaches, that he had headaches in service and that they continued to grow from that time.  See VA form 9 dated June 2016.  In light of the above, the requirements of McLendon are met and an examination is warranted. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA records of evaluation and/or treatment since May 2016.

2.  Provide the Veteran a copy of the March 25, 1955 discharge physical examination report that is available in the electronic record.  

3.  Schedule the Veteran for an examination by an appropriate medical professional.  The examiner must review the electronic claims file including the available service treatment records, post service private treatment records, and interview the Veteran to consider his reported medical history and experiences in service. 

The examiner is asked to identify all disabilities that have affected the Veteran's field of vision during the period of his claim.

The medical professional must provide an opinion addressing the following:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified disability, to include glaucoma, is an organic disease of the nervous system.

b. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified disability had its onset during service or is attributable to any in-service disease, event, or injury.

The medical professional must include the underlying reasons for any conclusions reached.

3.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


